Exhibit 10.8

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”) is entered into effective as of
[date], between The Finish Line, Inc., an Indiana corporation (“Finish Line”)
and the person who has executed this Agreement as “Indemnitee.”

RECITALS

1. Indemnitee is currently serving as a director or officer of Finish Line
and/or, at the Finish Line’s request, as a director, officer, manager, member,
employee and/or agent of another corporation, partnership, joint venture,
limited liability company, trust, employee benefit or other similar plan, or
other enterprise, and Finish Line wishes Indemnitee to continue in such
capacity(ies);

2. The Restated Articles of Incorporation (the “Restated Articles of
Incorporation”) and the Bylaws (the “Bylaws”) of Finish Line each provide that
Finish Line shall indemnify, in the manner and to the fullest extent permitted
by the Indiana Business Corporation Law (the “IBCL”), certain persons, including
directors and officers against specified expenses and losses arising out of
certain threatened, pending or completed actions, suits or proceedings;

3. Indemnitee has indicated that he or she may not be willing to continue to
serve as a director, officer, employee and/or agent of Finish Line and/or, at
Finish Line’s request, as a director, officer, manager, member, employee and/or
agent of another corporation, partnership, joint venture, limited liability
company, trust or other enterprise in the absence of indemnification in addition
to that provided in the Restated Articles of Incorporation and Bylaws of Finish
Line;

4. Finish Line is aware that competent and experienced people are increasingly
reluctant to serve as directors or officers of corporations unless they are
protected by director and officer liability insurance and/or indemnification,
due to the increasing amount of litigation against directors and officers and
the increasing expense of defending those claims;

5. It is essential that Finish Line retain and attract as directors and officers
the most capable and qualified persons available;

6. In order to induce Indemnitee to continue to serve, Finish Line has agreed to
provide Indemnitee with the benefits contemplated by this Indemnity Agreement,
and, as a result, Indemnitee has agreed to continue to serve Finish Line; and

7. The Restated Articles of Incorporation and Bylaws expressly recognize that
the indemnification provisions of the Restated Articles of Incorporation and
Bylaws shall not be deemed exclusive of, and shall not affect, any other rights
to which a person seeking indemnification may be entitled under any agreement,
and this Indemnity Agreement is being entered into pursuant to the Restated
Articles of Incorporation and Bylaws as permitted by the IBCL, and as authorized
by the shareholders of Finish Line; and

8. Finish Line and Indemnitee recognize the public policy of Indiana that
indemnification should be liberally permitted and intend that this Indemnity
Agreement be liberally construed in favor of indemnification.

9. Indemnitee and Finish Line are parties to an Indemnity Agreement dated (the
“Prior Agreement”). This Agreement amends and restates the Prior Agreement and
any Claims shall be governed by this Agreement.

Now, Therefore, in consideration of the premises and of Indemnitee’s continuing
to provide valuable services to Finish Line directly or indirectly (including
any services Indemnitee may provide at its request to any Other Entity), and
intending to be legally bound hereby, the parties agree as follows:

Section 1. Indemnification and Advance of Expenses. Subject to the terms,
conditions and limitations of this Agreement, Finish Line shall be obligated, in
connection with any Claim (i) to indemnify and hold harmless Indemnitee from and
against any and all Expenses and Losses, and (ii) to advance any and all
Expenses to Indemnitee.



--------------------------------------------------------------------------------

Section 2. Specific Limitations; Mandatory Indemnification.

(a) Unless otherwise determined by a court in litigation in accordance with
Section 4, Indemnitee shall not be entitled to indemnification or advance of
Expenses, and shall reimburse Finish Line for all such amounts theretofore paid
or advanced by Finish Line, to the extent that a Reviewing Party has determined
that the Expenses or Losses for which indemnification is sought arise out of, or
were based upon, a Claim in connection with which Indemnitee failed to meet the
Standard of Conduct. In the absence of a determination by a Reviewing Party or a
court, Indemnitee shall be conclusively presumed to have met the Standard of
Conduct. The termination of a proceeding by judgment, order, settlement or
conviction, or upon plea of nolo contendere or its equivalent, shall not of
itself be determinative that Indemnitee did not meet the Standard of Conduct.

(b) Notwithstanding anything to the contrary in this Agreement, and regardless
of whether Indemnitee met the Standard of Conduct, Finish Line shall indemnify
and hold harmless Indemnitee from and against any and all Expenses relating to
any Claim in the defense of which Indemnitee is wholly successful, on the merits
or otherwise. Finish Line and Indemnitee acknowledge and agree that this
Agreement may provide for indemnification of Indemnitee even in circumstances
involving his own negligence or higher level of culpability, unless
indemnification in such circumstances is found by a court to conflict with law
or a Public Policy.

Section 3. Procedure for Indemnification and Advance of Expenses.

(a) Indemnitee shall present any claim for indemnification, and may present a
claim for advance of Expenses, in each case by presenting written demand
therefore to Finish Line and, in the case of advance of Expenses: (i) be
accompanied by or preceded by: (y) the written affirmation of the Indemnitee’s
good faith belief that the Indemnitee has met the Standard of Conduct; and
(z) an unconditional written undertaking by or on his or her behalf to repay the
amount to Finish Line if it shall ultimately be determined that he or she is not
entitled to be indemnified by the Finish Line as authorized in this Agreement;
and (ii) no Reviewing Party has determined that the Expenses sought to be
advanced arise out of, or were based upon, a Claim in which the Indemnitee
failed to meet the Standard of Conduct. Finish Line shall pay or advance
Expenses to Indemnitee on the basis of Indemnitee’s written demand (i) in the
case of indemnification, as soon as practicable but in any event no later than
thirty (30) days after the written demand is presented, and (ii) in the case of
advance of Expenses, within five (5) business days after the written demand is
presented.

(b) If Indemnitee is entitled under any provision of this Agreement to
indemnification by Finish Line for some or a portion, but not the total amount,
of the Losses or Expenses for which payment has been demanded, Finish Line shall
indemnify Indemnitee for the portion of the Losses or Expenses as to which
Indemnitee is entitled to indemnification.

Section 4. Enforcement Proceedings.

(a) If any Reviewing Party determines that Indemnitee is not entitled, in whole
or in part, to indemnification under this Agreement, Indemnitee shall have the
right, without prejudice by virtue of such determination, to institute legal
proceedings seeking to enforce his or her claim for indemnification under this
Agreement in any court of competent jurisdiction.

(b) In any such proceedings, Finish Line shall have the burden of proving that
(i) Indemnitee’s conduct did not meet the Standard of Conduct, and
(ii) Indemnitee is not otherwise fairly and reasonably entitled to
indemnification without regard to the Standard of Conduct, or (iii) such
indemnification would be unlawful or would contradict a Public Policy. If Finish
Line fails to sustain its burden of proof, Indemnitee shall be entitled to
indemnification from Finish Line under this Agreement.

(c) If Indemnitee has commenced legal proceedings seeking to enforce a claim for
indemnification, Indemnitee shall not be required to make reimbursement to
Finish Line and may continue to be entitled to further advances of Expenses
(including the expenses of such proceedings), until a final judicial
determination adverse to Indemnitee’s position, as to which all rights of appeal
have been exhausted or have lapsed, has been made.

(d) If legal proceedings are not commenced by Indemnitee within sixty (60) days
after Indemnitee’s receipt of written notice of the Reviewing Party’s
determination that Indemnitee is not entitled to indemnification under this
Agreement, the determination by the Reviewing Party shall be conclusive and
binding on Finish Line and Indemnitee.

Section 5. Selection of Independent Special Counsel.

(a) If all of the directors of Finish Line are parties to, or interested in, the
Claim, or if there has been a change in control of Finish Line within the two
years preceding the date upon which identity of the Reviewing Party is
determined, then only independent special counsel, which shall not otherwise
have performed services for Indemnitee or Finish Line, may act as a Reviewing
Party. Independent special counsel may also serve as a Reviewing Party if
Indemnitee and another Reviewing Party so agree.



--------------------------------------------------------------------------------

(b) Independent special counsel shall be selected by Indemnitee, subject to the
approval (which shall not unreasonably be withheld) of (i) a committee
designated in accordance with Section 7(f)(ii) (a “Committee”), or (ii) if a
Committee cannot be so designated, by a majority of the entire board of
directors of Finish Line (including interested directors), or (iii) if such
counsel is being engaged because Indemnitee and another Reviewing Party have so
agreed, by such other Reviewing Party.

(c) Finish Line agrees to pay the reasonable fees and expenses of independent
special counsel and, unless prohibited by applicable law, fully to indemnify and
hold harmless that counsel from and against any and all Losses and Expenses
arising out of or relating to its engagement pursuant to this Agreement.

Section 6. Insurance. If and to the extent Finish Line at any time maintains
insurance providing directors’ and officers’ liability insurance coverage,
Indemnitee shall be covered by such insurance, in accordance with its terms, to
the maximum extent of the coverage available for any of the Corporations’
directors or officers.

Section 7. Definitions. As used in this Agreement, the following terms have the
following meanings:

(a) “Claim” means and includes any actual or threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation (whether conducted
by or on behalf of Finish Line, its shareholders, or any other party) that
Indemnitee in good faith believes may lead to the institution of any action,
suit or proceeding (whether civil, criminal, administrative, investigative or
other), arising out of or in connection with any event or occurrence related to
Indemnitee’s service or capacity as a director or officer of Finish Line, or his
or her service at the request of Finish Line as a director, officer, manager,
member, trustee, agent or fiduciary of any Other Entity, provided that such
claim is not for an accounting of profits made from the purchase or sale by
Indemnitee of securities of Finish Line within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of any
state law.

(b) “Expenses” means and includes attorneys’ fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in, or participate in, any Claim or any proceeding
instituted pursuant to Section 4.

(c) “Losses” means and includes any judgments, fines, penalties and amounts paid
in settlement or discharge, including all costs, interest assessments and other
charges paid or payable in connection with any of the foregoing, that are
imposed in connection with or arise out of a Claim, and for which the Indemnitee
has not otherwise been reimbursed.

(d) “Other Entity” means and includes any corporation, partnership, joint
venture, limited liability company, employee benefit or similar plan, trust or
other enterprise or legal entity (whether or not for profit) other than Finish
Line.

(e) “Public Policy” means a specific public policy of the State of Indiana
against which Indemnitee seeks to enforce an obligation to indemnify him or her
under this Agreement, which policy has direct bearing on the issue of
enforcement of that obligation under the circumstances in question, and is of
such predominant import as to override (i) the public policy favoring
enforcement of the obligation to assist companies such as Finish Line in
attracting competent and qualified persons to serve as directors or officers,
(ii) the public policy and rule of law favoring non-interference with private
contractual rights negotiated in good faith and at arms’ length, and (iii) other
policies and rules of law favoring or requiring enforcement, including all
specific statutory authorizations of corporate undertakings of indemnity such as
those contained in this Agreement.

(f) “Reviewing Party” means (i) a majority of a quorum of the board of directors
of Finish Line, or (ii) if a quorum cannot be obtained under subdivision (i) of
Section 7(f), a majority of a committee duly designated by the board of
directors of Finish Line (in which designation directors who are parties to, or
interested in, the Claim may participate), consisting solely of two (2) or more
directors who are not parties to or interested in the Claim, or
(iii) independent special counsel selected in accordance with Section 5(b).

(g) The “Standard of Conduct” shall be deemed to have been met or satisfied by
Indemnitee if:

(i) Indemnitee’s conduct was in good faith; and

(ii) Indemnitee reasonably believed his or her conduct was in the best interests
of Finish Line or was at least not opposed to the best interests of Finish Line;
and

(iii) In the case of any criminal proceeding, Indemnitee either (A) had
reasonable cause to believe his or her conduct was lawful, or (B) had no
reasonable cause to believe his or her conduct was unlawful.

Indemnitee’s conduct with respect to an employee benefit or similar plan, for a
purpose he or she reasonably believed to be in the interests of the participants
in or beneficiaries of such plan, shall also be deemed to meet or satisfy the
Standard of Conduct.



--------------------------------------------------------------------------------

Section 8. No Modification or Waiver. This Agreement may not be amended,
changed, supplemented or modified except by a subsequent writing signed by all
of the parties. No waiver of any provision of this Agreement shall be valid
unless the waiver is in writing and is signed by the party against whom it is
sought to be enforced; nor shall any waiver of any provision of this Agreement
constitute or be construed as a continuing waiver, or a waiver of any other
provision of this Agreement (whether similar or not). The failure of any party
at any time to insist upon strict performance by any other party of any
provision of this Agreement shall not constitute or be construed as a waiver of
the right to insist upon strict performance in the future of such provision or
any other provision.

Section 9. Notification and Defense of Claim. Promptly after receipt by
Indemnitee of notice of the commencement of any action, suit or proceeding that
may constitute a Claim under this Agreement, Indemnitee will, if a claim for
indemnification or advance of Expenses in respect thereof is to be made against
Finish Line under this Agreement, notify Finish Line of the commencement
thereof. After that notification to Finish Line:

(a) Finish Line will be entitled to participate in the defense of the action,
suit or proceeding at its own expense;

(b) Unless Indemnitee shall have reasonably concluded that there may be a
conflict of interest between Finish Line and the Indemnitee in the conduct of
the defense of the action, Finish Line will be entitled to assume the defense of
such action, suit or proceeding for Indemnitee, with counsel reasonably
satisfactory to Indemnitee;

(c) Indemnitee shall have the right to employ his own counsel in the action,
suit or proceeding, but the fees and expenses of his or her counsel incurred
after notice from Finish Line of its assumption of the defense thereof shall be
at the expense of Indemnitee unless (A) the employment of counsel by Indemnitee
has been authorized, or the defense of Indemnitee is not permitted to be
undertaken, by Finish Line, or (B) Finish Line shall in fact have employed
counsel to assume Indemnitee’s defense;

(d) Finish Line shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid by the Indemnitee, without the written consent of
Finish Line (which consent shall not unreasonably be withheld), in settlement of
such action, suit or proceeding or any claim therein;

(e) Finish Line shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid by the Indemnitee arising out of or in connection
with an accounting of profits made from the purchase or sale by Indemnitee of
securities of Finish Line within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of any state law; and

(f) Finish Line shall not, without the written consent of Indemnitee (which
consent shall not unreasonably be withheld), settle any such action, suit or
proceeding or any claim therein in any manner that would impose any penalty,
liability or limitation on, or otherwise be materially adverse to the interests
of, Indemnitee.

Section 10. Non-Exclusivity. The rights of Indemnitee under this Agreement shall
not be deemed exclusive of or limited by any other substantive or procedural
rights or presumptions under Finish Line’s Restated Articles of Incorporation or
Bylaws, its other controlling instruments and governing corporate statutes, or
otherwise (collectively, “Governing Documents and Laws”). To the extent that, at
any time during the period when this Agreement is in effect, the rights under
Governing Documents and Laws of the then existing directors and officers with
respect to indemnification and advance of Expenses are more favorable to the
directors or officers than the rights currently provided thereunder or under
this Agreement to Indemnitee, Indemnitee shall be entitled to the full benefits
of those more favorable rights.

Section 11. Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective assigns,
successors in interest (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of Finish Line), spouses, heirs and personal and legal
representatives.

Section 12. Separability. Each and every paragraph, sentence, term and provision
of this Agreement is separate and distinct. If any such paragraph, sentence,
term or provision shall be held invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of any other paragraph, sentence, term or provision of this Agreement. Any
paragraph, sentence, term or provision of this Agreement may be modified by a
court of competent jurisdiction to the extent required to preserve its validity
and enforceability, and to provide Indemnitee with the broadest possible
indemnification permitted under law.

Section 13. Savings Clause. If this Agreement or any paragraph, sentence, term
or provision hereof is invalidated on any ground by any court of competent
jurisdiction, the Corporations shall nevertheless indemnify Indemnitee as to any
Losses and Expenses incurred with respect to any Claim to the full extent
permitted by (i) any applicable paragraph, sentence, term or provision of this
Agreement that has not been invalidated, and (ii) any applicable provision of
any Governing Documents or Laws.



--------------------------------------------------------------------------------

Section 14. Notices. All notices and other communications required or permitted
under this Agreement shall be in writing, and shall be served personally on, or
mailed by certified or registered United States mail to, the party to be charged
with receipt thereof. Notices and other communications served by mail shall be
deemed received seventy-two (72) hours after deposit of such notice or
communication with the United States as certified or registered mail, postage
prepaid and duly addressed (i) if to Finish Line, to its registered office,
marked to the attention of the General Counsel, and (ii) if to Indemnitee, to
the address set forth beneath his signature to this Agreement. Any party may
change its or his address for purposes of this Paragraph by giving to the party
intended to be bound thereby, in the manner provided herein, a written notice of
such change.

Section 15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Indiana without
reference to the choice of law principles.

Section 16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute but one and the same Agreement.

In Witness Whereof, Finish Line and Indemnitee have executed this Agreement
this    day of    , 2004.

 

THE FINISH LINE, INC. By:  

 

Printed:  

 

Title:  

 

INDEMNITEE

 

Printed:  

 

Title:  

 

Address:  

 